Citation Nr: 1041376	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to February 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In May 2009, the appellant and his spouse testified at a Board 
hearing at the RO.  In June 2009, the Board remanded the matter 
for additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Neither the appellant nor his representative 
has argued otherwise.  


FINDING OF FACT

Hypertension was not clinically evident during the appellant's 
active service or for many years thereafter; there is no 
indication that the appellant's post-service hypertension is 
causally related to his active service or any incident therein; 
and the most probative evidence establishes that the appellant's 
current hypertension is not causally related to or aggravated by 
any service-connected disability, including posttraumatic stress 
disorder (PTSD) or diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be 
presumed to have been incurred in service, and is not causally 
related to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In a November 2004 
letter issued prior to the initial decision on the claim, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete a claim of direct service connection, 
and of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2010).  In March 2006, the RO 
sent the appellant a letter for the express purpose of notifying 
him of the additional notification requirements imposed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In a February 2010 letter, the appellant was advised of the 
information and evidence needed to substantiate and complete a 
claim of secondary service connection.  Since the issuance of 
these letters, the RO has reconsidered the appellant's claim, 
most recently in the June 2010 Supplemental Statement of the 
Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement of 
the Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  In addition to these notification 
letters, the Board notes that the issue on appeal was fully 
discussed with the appellant and his representative at the May 
2009 Board hearing and at a pre-hearing conference.  See e.g. 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in 
connection with his claim, most recently in January 2010.  38 
C.F.R. § 3.159(c) (4) (2010).  The Board finds that the 
examination reports are adequate.  The opinions were provided by 
a qualified medical professional and were predicated on a full 
reading of all available records.  The examiners also provided a 
rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for 
complaints or findings of hypertension or elevated blood pressure 
readings.  

At his February 1969 military separation medical examination, the 
appellant's blood pressure was 122/78 and his vascular system was 
normal.  On a report of medical history, the appellant denied 
having or ever having had high blood pressure.  

In October 2004, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
posttraumatic stress disorder (PTSD), diabetes, and hypertension, 
which he contended was secondary to his diabetes.  

In support of his claim, the appellant submitted an October 2004 
letter from Loren Novak, D.O., who indicated that the appellant 
had been under his care since September 1998 for diabetes and 
hypertension.  Dr. Novak indicated that

I began the patient on medication to treatment [sic] 
his hypertension because our blood pressure goals in 
diabetics are much more stringent than those for non 
diabetics.  Diabetes may cause damage to the kidneys 
which in turn raises blood pressure.  Elevated blood 
pressure, in turn, can put the kidneys of diabetics at 
a higher risk for damage.  Therefore, it is my opinion 
that [the appellant's] treatment for hypertension is 
related to his service-connected diabetes.  

In connection with the appellant's claim, the RO obtained VA 
clinical records as well as records from the Vet Center.  These 
records, dated from September 2004, show treatment for several 
conditions, including diabetes mellitus, hypertension, and PTSD.  

At a January 2005 VA medical examination, the appellant reported 
that he had been diagnosed as having diabetes mellitus and 
hypertension seven years prior and was on medication for both.  
The examiner noted that the appellant exhibited no symptoms 
related to hypertension.  The diagnoses included diabetes 
mellitus, type II, adult onset, with no apparent complications.  

In a February 2005 letter, Dr. Novak indicated that the appellant 
had apparently been diagnosed as having diabetes and hypertension 
in 1997.  Dr. Novak indicated that the appellant had established 
care with him in August 1998 and was thereafter placed on 
medication.  He indicated that the appellant's diabetes had been 
under very good control since February 2001.  He indicated that 
the appellant's hypertension had been well controlled since 
January 2003.  

In an August 2005 letter, Dr. Novak indicated that the appellant 
remained under treatment for diabetes and hypertension, both of 
which were under good control.  He also indicated that he had 
just become aware over the past year that the appellant had been 
diagnosed as having PTSD which was being treated by VA.  He 
indicated that he was not actively participating in the treatment 
of the appellant's PTSD.  

In a September 2005 rating decision, the RO, inter alia, granted 
service connection for PTSD and assigned an initial 50 percent 
disability rating.  The RO also granted service connection for 
diabetes mellitus, secondary to presumptive exposure to Agent 
Orange in Vietnam, and assigned an initial 20 percent disability 
rating.  Finally, the RO denied service connection for 
hypertension, finding that the record contained no evidence that 
the appellant's hypertension was causally related to his active 
service or any service-connected disability, including diabetes 
mellitus.  

The appellant appealed the RO's determination, arguing that his 
hypertension was secondary to his service-connected PTSD.  In 
support of his appeal, the appellant submitted an October 2005 
statement from Dr. Novak who noted that the appellant 

suffers from post traumatic stress disorder (a service 
connected disorder).  He reports his current symptoms 
include difficulty sleeping and trouble with anger 
management.  Although it is impossible for me to say 
with certainty, (as the etiology of most cases of 
hypertension is unknown), it is possible that his PTSD 
may have contributed to his hypertension.  He also had 
diabetes mellitus (also service connected) which 
required more assertive blood pressure control.  

Also submitted by the appellant was an article prepared by Dr. 
Lawrence R. Moss in 1995 at the behest of a Veterans Service 
Organization.  Based on his review of the medical literature, Dr. 
Moss concluded that there was a possible correlation between 
anxiety disorders and the development of hypertension.  

At a VA medical examination in August 2006, the appellant 
reported that he had been diagnosed as having diabetes and 
hypertension in approximately 1997 or 1998.  After examining the 
appellant and reviewing his claims folder, the examiner diagnosed 
the appellant as having hypertension with no known complications.  
The examiner noted that the question before her was whether the 
appellant's PTSD and/or diabetes mellitus had caused or 
significantly contributed to the onset of his hypertension.  The 
examiner concluded that neither the appellant's PTSD nor his 
diabetes mellitus had caused his hypertension.  She explained 
that both diabetes mellitus and hypertension were common chronic 
disorders which coexisted with a greater frequency than one would 
predict by the prevalence of either condition alone, as both 
conditions may be related to insulin resistence.  With respect to 
PTSD, she noted that there was no large observational studies 
which suggested a causative relationship between PTSD and 
hypertension.  

At his May 2009 Board hearing, the appellant acknowledged that he 
had had no problems with hypertension during service or for many 
years thereafter.  He indicated that he was first diagnosed as 
having hypertension in approximately 1997.  He argued, however, 
that his hypertension was causally related to his service-
connected PTSD.  

At a VA medical examination in January 2010, the appellant 
reported that he had witnessed many traumatic events during 
combat service in Vietnam.  He recalled that after his separation 
from active service, he had difficulty with relationships, 
maintaining jobs, and with anger management and anxiety.  The 
appellant reported that he eventually obtained work in 1971 as a 
landscaper and gardener and was able to maintain that position 
until retiring in 2002.  The appellant reported that in the 
1990's he was diagnosed as having hypertension and diabetes and 
was prescribed medication for both conditions.  The examiner 
noted that the appellant had had excellent control of both his 
diabetes mellitus and hypertension with his current treatment 
regimen.  After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant has having 
hypertension, essential, without complications.  He concluded 
that the appellant's hypertension was not causally related to or 
aggravated by his service-connected diabetes mellitus or PTSD.  

The examiner explained that hypertension, PTSD, and diabetes 
mellitus were all common conditions.  He noted that although 
there was literature on the association between PTSD and 
hypertension in some studies, the majority of individuals with 
PTSD did not have hypertension and vice versa.  He noted that 
although stress could elevate preexisting hypertension, there was 
no evidence that this had occurred in the appellant's case, as 
his blood pressure was very well controlled and he was otherwise 
asymptomatic regarding hypertension, with no known complications.  
The examiner further concluded that the appellant's diabetes 
mellitus was not related to his hypertension as he did not 
exhibit significant renal disease.  Moreover, the appellant's 
hypertension had developed coincident with or earlier than his 
diabetes mellitus and both conditions had been well controlled.  
In conclusion, the examiner indicated that the appellant's 
hypertension was not related to or aggravated by his diabetes 
mellitus or PTSD.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2010).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including 
hypertension, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2010). 

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2010).  A 10 percent disability rating is warranted when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or aggravated 
by a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Board notes that section 3.310 was amended during 
the pendency of this appeal, effective October 10, 2006.  The 
Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  
See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As a preliminary matter, the Board notes that the appellant's 
service treatment records are entirely negative for complaints or 
findings of hypertension.  The record on appeal is also negative 
for complaints or findings of hypertension within the one-year 
presumptive period following the appellant's separation from 
active service.  Indeed, the record on appeal shows that the 
appellant was not diagnosed as having hypertension until the 
1990's, decades after service separation.  He does not contend 
otherwise.  Similarly, the record contains no indication, nor 
does the appellant contend, that his post-service hypertension is 
causally related to his active service or any incident therein.  
Under these circumstances, the Board finds that service 
connection for hypertension on a direct or presumptive basis is 
not warranted.  

In this case, however, the appellant contends only that his 
hypertension is causally related to or aggravated by his service-
connected PTSD and/or diabetes mellitus.  As discussed above, the 
record on appeal contains conflicting evidence in this regard.

As noted, the record contains several letters from Dr. Novak, the 
appellant's private treatment provider.  In these letters, Dr. 
Novak indicated that it was his opinion that the appellant's 
hypertension was related to his service-connected diabetes 
mellitus as "[d]iabetes may cause damage to the kidneys which in 
turn raises blood pressure."  Dr. Novak also indicated that 
although the etiology of most cases of hypertension was unknown, 
it was possible that the appellant's PTSD may have contributed to 
his hypertension.  

On the other hand, the record contains the August 2006 VA medical 
opinion to the effect that neither the appellant's PTSD nor his 
diabetes mellitus had caused or significantly contributed to the 
onset of his hypertension.  Also of record is the January 2010 VA 
medical opinion to the effect that the appellant's hypertension 
was not causally related to or aggravated by his service-
connected diabetes mellitus or PTSD.  

After carefully considering conflicting opinions discussed above, 
the Board finds that the opinions provided by the VA medical 
examiners are more probative.  These opinions were rendered by 
medical professionals who have the expertise to opine on the 
matter at issue in this case.  In addition, the examiners 
specifically addressed the appellant's contentions, based their 
conclusive opinions on a review of the entire claims folder, 
including the most pertinent evidence therein, and provided a 
rationale for their opinions.  The examiners' rationales included 
consideration of the medical literature as well as specific 
references to the most pertinent evidence of record, including 
the dates of diagnosis of the appellant's hypertension and 
diabetes, the symptomatology associated with his service-
connected diabetes and PTSD, and the fact that his diabetes 
mellitus had been shown to be under good control.  

On the other hand, the Board finds that the opinions provided by 
Dr. Novak are less probative.  First, Dr. Novak's opinions are 
framed in speculative terms, significantly reducing their 
probative value.  For example, Dr. Novak indicated that "it is 
possible" that the appellant's PTSD "may have" contributed to 
his hypertension and that the appellant's hypertension is related 
to his diabetes as diabetes "may cause" damage to the kidneys 
which in turn raises blood pressure.  It is well established, 
however, that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus).  Similarly, unlike 
the VA medical opinions discussed above, Dr. Novak's opinions are 
not supported by the medical evidence of record.  For example, 
although he notes that diabetes may cause kidney damage resulting 
in elevated blood pressure, the record on appeal shows that the 
appellant's diabetes mellitus has been under good control and has 
not produced significant renal disease.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008) (discussing "important, 
guiding factors to be used by the Board in evaluating the 
probative value of medical opinion evidence.").  

The Board has also considered the 1995 article from Dr. Moss 
noting a possible correlation between anxiety disorders and the 
development of hypertension.  The Board finds that this evidence 
is of limited probative value, as it is based on studies 
conducted years ago on limited groups.  More importantly, the 
article contains no specific information relative to the 
appellant's case, nor does it discuss the relationship between 
hypertension, diabetes mellitus, and PTSD with a degree of 
certainty such that it is of significant probative value here.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  In any event, 
the record on appeal shows that the VA examiners specifically 
considered this theory of entitlement, and concluded 
unequivocally that it was not supported by the evidence of record 
in the appellant's case.  Again, for the reasons discussed above, 
the Board has assigned great probative weight to the opinions of 
the VA examiners and finds that they outweigh the opinions 
offered by Dr. Novak and the 1995 article by Dr. Moss.  

In light of the appellant's service in Vietnam during the Vietnam 
era, the Board has also considered the recent amendments to 38 
C.F.R. § 3.309(e) which, inter alia, added ischemic heart disease 
to the list of diseases associated with exposure to herbicide 
agents.  See 75 Fed. Reg. 14,391 (March 25, 2010).  The 
amendment's specific definition of ischemic heart disease, 
however, does not include hypertension.  Indeed, the comments 
preceding the regulation specifically provide that 

for purposes of this regulation, the term '[ischemic 
heart disease]' includes, but is not limited to, 
acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina.  Since the term refers only to 
heart disease, it does not include hypertension 
or peripheral manifestations of arteriosclerosis such 
as peripheral vascular disease or stroke. 

75 Fed. Reg. 14,391-93 (emphasis added).  

For these reasons, the Board concludes that the amended 
presumptive provisions to do not provide a basis upon which to 
award service connection for hypertension.  

In summary, the Board finds that the appellant's hypertension was 
not present in service or for many years thereafter; there is no 
indication that his post-service hypertension is causally related 
to his active service or any incident therein; and the most 
probative evidence shows that his hypertension is not causally 
related to or aggravated by any service-connected disability, 
including PTSD and diabetes mellitus.  Under these circumstances, 
the Board finds that the preponderance of the evidence is against 
the claim of service connection for hypertension.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


